          Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 1 of 8 Page ID #:1


                                                                                                               "F'IL~D

      1                                                  (Full Name)
                                                                                                      Z~ZI ~~R '7 ~M Z~ 2 I
            C~11'~ .b s.an s:n~
      2                              ~                    (Email Address)                                              i,~,   ,.

      3     ~~t7~ Y-QSQDCii@~ ~6C~                       (Address Line 1)

      4    ~IY~ ~1►ylClS .(~I~TBMLILI                     Address Line 2)

      5                             2gs                  (Phone Number)
                                                                                                           C
      6 Plaintiff in Pro Per
      7
      8                                    UNITED STATES DISTRICT COURT
      9                                  CENTRAL DISTRICT OF CALIFORNIA
     10
            *               ~                                          ~                                       ~~
     11                                                                       ~~~~ —
                                                                                             (To be supp ed y the Clerk)

     12
     13                                                                     Civil Rights Complaint Pursuant to
     14       s       `~~                       .                           42 U.S.C.§ 1983(non-prisoners)
~:
     15
     16                                                                     Jury Trial Demanded:                   Yes ❑ No
     17
a.
     18                            Defendant(s).
     19
     20                                             (All paragraphs and pages must be numbered.)

     21                                                    I.JURISDICTION
     22     1. This court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.
     23 Federal question jurisdiction arises pursuant to 42 U.S.C. § 1983.
     24
     25                                                          II. VENUE
     26 2. Venue is proper pursuant to 28 U.S.C. § 1391 because
     2~
                                                          ,.
     28

             Form prepared by Public Counsel.                       Page Number
             O 1010, 2013 Public Counsel.
             O                                                                                                                     r
             all ngkrs reserved.
             Revised: August 2013
                                                Civil Rights Complaint Pursuant to U.S.C. § 1983
     Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 2 of 8 Page ID #:2




  1                                               III. PARTIES
  2
  3                                                              , -
  4
 5
                                                      (your address)
 6
          (You should specifically ident~ each Defendant you intend to sue in a separate, numbered paragraph.)
 7
 8 4. Defendant                                                                                        works at
                                                           ~f.
 9
                                                         's place ofwork)
1~

11
       Defendant's title or position is
12                                                     (Defendant's itle or position at lace ofwork)

13 This Defendant is sued in his/her(check one or both):
14             "individual capacity                                            official capacity
15 This Defendant was acting under color of law because: ~n~~orn~t                                        Coc~n-~u
16
17                                                                                  I cl            11       a


18
19     5. Defendant                                                                                       works at
                                                 (full name ofDefendant)
20
21                                            (Defendant's place of work)

22 ~ Defendant's title or position is
                                                        (Defendant's title or position at place ofwork)
23
24     This Defendant is sued in his/her(check one or both):
25           ❑ individual capacity                                          ❑official capacity
26 This Defendant was acting under color of law because:
27
28

                                                         ~.
                                                      Page Number

                                    Civil Rights Complaint Pursuant to U.S.C. § 1983
     Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 3 of 8 Page ID #:3




1                                                                      IV.STATEMENT OF FACTS
                                                                                                                   Be specific about
                (Explain what happened in your own words. You do not have to cite legal authority in this section.
                                                              each           did. Remember   to number    every paragraph.)
2                      names, dates, and places. Explain what      Defendant

3     ~• ~N'LeSt~u ~ ~ ~c~rieVG ?7v~T ~ dM d Y%TIIM e~~'a~~j~
      Insert ¶ #
4
      ~n -~n~ ~~c'~' w~ .Kn r~.~ e^.sC ~n~ ~~►N W~~ 7' L.~.F'.~vd ~r~ ~wu~ r-~..w
5                                                                                                                                                         ~
                                 I~        ~                          yL                ' I i.           i~ ~~       11         1        !
            1 "

6                                                                                                                                                                                ..
7
8
 9
       ~                ~r       i             ~      i               ~! ~                      `~,f_                r              r~       i
1~

11
12
13
14
15
                '~ ~                  I l~ ~ 9.~!                                 ~ '           L ~          ~ 1 11 I1 i                     ~_Il."
16     ~

                                                                                               ~I           ~        fi,~I.~             ~     1          1~~    a       /        ii ~ ~            / ~
       I~
       I               I. .!III ~ ~ ~                     ~~~I         ~
17


                                                                                                    ~      .I    r       1, ~        r       11, I~       li ~       ~       ~        .I      ~.i         ~
                                                                                   ~1
18         ~~                ~             ~ ~i               /~      !i



19
20
                                                                                                                     t
21
                                                                                                                                                                 I I~ .l!                  '~:♦
22          J 1~ '       t 11.~                      ~'                   /C,   I [~            ! 1 ~J_~         t: .A              :u          [•t~~1•



23
24     ~                     [~lll    4               ~ ♦ ~               l ! 1           ✓J            .I.II ~.. C'/.          .1~~         1        ~                  l4 LI.



25
26
27     i a"             l/ ~1          r           ~_ ,    I1.                     ~                .1 •1,       ~         ~        1l.        ~vb.J~            ~                 ■ ~+r



28                i.         1        tl~.                il. ~i 1.   ~             ~ ~             1.                   'lip            I                       ♦ L         R     /
                                                                                                                                                                                       V
                                                                                                                                                                                             ~.~ L~1




                                                                                                    Page Number

                                                                      Civil Rights Complaint Pursuant to U.S.C. § 1983
 Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 4 of 8 Page ID #:4




                                         6
 1    ~'J

      I~r ~ #                                                r
 21
 31
 4                        5
 5
 6
 7
 8
 9
10
   ~L•
11 ~r~#
                               ;;,
12
13
14
15
              ., ,,
16
17
      + •..
18
19     ~.
        ,.                                             ~~
20
21
22
23
24
25
26
27
28


                                         ~„.
  Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 5 of 8 Page ID #:5




 1                                                          V. CLAIMS
 2                                                             Claim #1
 3 ~. Plaintiffrealleges and incorporates by reference all ofthe paragraphs above.
   ~~c ¶#
 4
   ~      . Plaintiff has a claim under 42 U.S.C. §1983 for violation ofthe following
 5
                                       statutory civil righ
   r,~e~r ¶ # federal constitutional ~r~.                           ~ ~ _  AA / 1 I   I
                      1 .~ •{    1        1  ~        w    ~ r•
 6      ~r~~ 1 ~



 7
 8
 9
10
11 ' ~3           The above civil right was violated by the following Defendants:
                                                                                      /~
      rnsen ~ #
12                    iww     ~ N /'f~~d ~'      / w. ~ u~'T ~ 1     ~,~ A M ~ .iii ✓ i+           ~ A r~~ ~w ~




13
14
15   (You may listfacts supporting your claine. Be specific about how each Defendant violates!this particular civil right.)

16
      I'~~e ~ #                        1       1.                                     1     ~                  1
17            f ~ A



18                          Gtl~'1 C6 Q G"~`11~ ~
19
20                                          T
21                          ~f                       I
22
23
24 ~. As a result ofthe Defendant's violation ofthe above civil right, Plaintiff
25 r,~en ~ # was harmed in the following way:  ~                               ~
26
27
28

                                                                Page Number

                                           Civil Rights Complaint Pursuant to U.S.C. § 1983
     Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 6 of 8 Page ID #:6




 1                                                                      Claim
 2                                                                     (~nrnr cm;,~#J
 3 ~. Plaintiffrealleges and incorporates by reference all ofthe paragraphs above.
   r~t~
 4
                                  A/~I wru nIler /innl wIn/w fm ~inw lliat[e M~[I~ &1 WHIT CIYII llY~~d CIQ~IR.I

 5                     ~~.          I          ~        ~   ~i 1                           ~     ~~            ~.~                    a y

 6
 7
 8
 9
10
11
12
13
14              J   k ~


15
16                                                                          'J    1~                  11



17
18
19
20                     . ~ s i'
                              ~
       i t ',                                                ~.~ !t' ~                     ~'I                       ~   t~    _~ t
21
       I I " t~ ►            Il.f       ~ 1.        ~        ~        ~ tiL~'          ~   t   t'.~   ~~!:~ ~ '~         ►.'   ~      ~.t   ~
22
23
       ~
       :        1►'.             r~l      '. t 1~~~ ~1 ~ ~                       ~ r~l~        il' I            ~              ~L
24
25                           '      ~                            -~
26
27

                                        ~./             J               ~                                  -                   ..


                                                                         Pam Number

                                                   Civil Rights Complaint Piusaant to U.S.C. § 1983
     Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 7 of 8 Page ID #:7




1                            VI.REQUEST FOR RELIEF

2
3      WHEREFORE,the Plaintiff requests:
4
      Insert ~ #
 5
 6
 7
 s
 9
      ~•
10    Insert ~ #
               1.
11


12
13
14
15
       rnsen ¶ #
      I~-
16
17
18                                               -
      I i~ ~is cas~ a ~- ~a1+1/.
19
20
              ,
21 I~
    Insert ¶ #
                         •
22
23
24
25
26                             Dates

27                             Sign:
                               Print
28

                                              Page Number

                             Civil Rights Complaint Pursuant to U.S.C. § 1983   ~
     Case 2:21-cv-03018-JGB-MAA Document 1 Filed 04/07/21 Page 8 of 8 Page ID #:8




 1                             DEMAND FOR JURY TRIAL
 2
 3 Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 4
 5                              1. -~          ~                ~
 6                                                   ~                 '
                                                         -'                w
 7                                                                    ~     ~   ~


 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              Page Number

                             Civil Rights Complaint Pursuant to U.S.C. § 1983
